MEMORANDUM **
Respondent’s opposed motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard). Petitioner’s contention that the “stop-time” rule of 8 U.S.C. § 1229b(d)(1) is inapplicable to her case lacks merit. See Garcia-Ramirez v. Gonzales, 423 F.3d 935, 937 n. 3 (9th Cir. 2005) (per curiam) (stating that accrual of physical presence time ends when removal proceedings are commenced through service of a notice to appear); Lagandaon v. Ashcroft, 383 F.3d 983, 989 (9th Cir.2004) (‘We conclude that the period of continuous presence ends on the day the Notice is served.”). Accordingly, this petition for review is denied.
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.